Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted prior art IDS Berkmanns et al (DE 4320405) in views of Gilliland (5370290).
 	For claim 1, Berkmanns teaches a metal wire feeding system (fig.1) (abstract, lines 1-3), comprising: 
 	a positionally adjustable wire supply spool (6 as shown in fig.1); a cabinet (8 as shown in fig.1) comprising an entry wire position detector (13 as shown in fig.1) containing an aperture (thru the channel of element 8 as wire 3 goes thru element 8); a wire feeding device (7 as shown in fig.1) comprising a first motorized grooved roller (the top roller of the element 7 as shown in fig.1), first groove roller (the botoom roller of element 7 as shown in fig.1) and, wherein the first motorized grooved roller and the first grooved roller form a channel therebetween (the last two para. On page.2 and the first two para. On page.3. on machine translation); a combination of at least three slack wire guides (11 as shown in fig.1), wherein a first slack wire guide (one of the top of element 11 as shown in fig.1) is positioned after the wire feeding device (7 as shown in fig.1) an in line therewith, a second slack wire guide (bottom of element 11 that is under one of the top element 11 as shown in fig.1) of positioned to the right of and below the first slack wire guide (one of the top of element 11 as shown in fig.1), and a third slack wire guide (the second bottom one under the top one of element 11 as shown in fig.1) positioned to the left of and below the first slackwire guide (the second bottom one is position to the left and below to the one of the top one of element 11 as shown in fig.1); a Slack wire pulling device (4 as shown in fig.1) comprising a second motorized grooved roller (one of the roller of element 4 as shown in fig.1), a second grooved roller (the second roller of element 4 as shown in fig.1), and, wherein the second motorized grooved roller and the second grooved roller form a channel therebetween (par.13 on machine translation); and a cabinet exit guide (the channel to exit wire 3 from element 8 as shown in fig.1).
 	Berkmanns fails to teach a first passive grooved roller, a second passive grooved roller, a first motor attached to the first motorized grooved roller, a second motor attached to the second motorized grooved roller.
	Gilliland teaches, similar wire feeder, teach a first passive grooved roller (either 22a or 22b as shown in fig.1 is passive roller), a second passive grooved roller (either 32a or 32b as shown in fig.1 is passive roller), a first motor (20 as shown in fig.1) attached to the first motorized grooved roller (either 22a or 22b as shown in fig.1), a second motor (30 as shown in fig.1) attached to the second motorized grooved roller (either 32a or 32b as shown in fig.1).
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the rollers of Berkmanns to include a first motor attached to the first motorized grooved roller, a second motor attached to the second motorized grooved roller as taught by Gilliland for purpose of adjusting a wire feeder so as to prevent the wire from collapsing in the wire guide or forming birdnests when a jam or blockage occurs (Gilliland, col.3, lines 50-53).
	For claim 3, Berkmanns further teaches wherein the surface of the groove of any one or a combination of the first motorized grooved roller, first passive grooved roller, second motorized grooved roller, and second passive grooved roller is frictionally enhanced (the last two para. On page.2 and the first two para. On page.3. on machine translation).
 	For claim 5, Berkmanns further teaches wherein the entry wire position detector (13 as shown in fig.1) further comprises a first sensor that detects a position of a metal wire within the aperture (element 13 includes pluralities of sensors) (the last two para. On page.2 and the first two para. On page.3. on machine translation).
 	For claim 6, Berkmanns further teaches wherein the first sensor is in communication with a control system that can reposition the wire supply spool in at least one of the X-, Y- or Z-direction or any combination thereof (the first three para. On page.3. on machine translation).
 	For claim 9, Berkmanns further teaches wherein the wire feeding device (7 as shown in fig.1) is configured to feed wire wound on the wire supply spool (6 as shown in fig.1) into the cabinet (8 as shown in fig.1).
 	For claim 14, Berkmanns fails to teach wherein the first motor of the wire feeding device is connected to the first motorized grooved roller to rotate the first motorized grooved roller.
	Gilliland further teaches wherein the first motor (20 as shown in fig.1) of the wire feeding device is connected to the first motorized grooved roller (22a as shown in fig.1 and 2b) to rotate the first motorized grooved roller (22a as shown in fig.1 and 2b).
 	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the rollers of Berkmanns to include a first motor to the first motorized grooved roller, as taught by Gilliland for purpose of adjusting a wire feeder so as to prevent the wire from collapsing in the wire guide or forming birdnests when a jam or blockage occurs (Gilliland, col.3, lines 50-53).	
 	For claim 15, Berkmanns fails to teach wherein the second motor of the slack wire pulling device is connected to the second motorized grooved roller to rotate the second motorized grooved roller.
 	Gilliland further teaches wherein the second motor (32 as shown in fig.1) of the slack wire pulling device is connected to the second motorized grooved roller to rotate the second motorized grooved roller (32a as shown in fig.1 and 3b).
 	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the rollers of Berkmanns to include second motor to the second motorized grooved roller, as taught by Gilliland for purpose of adjusting a wire feeder so as to prevent the wire from collapsing in the wire guide or forming birdnests when a jam or blockage occurs (Gilliland, col.3, lines 50-53).	
 	For claim 16, Berkmanns fails to teach wherein the first motor of the wire feeding device operates independently of the slack wire pulling device.
 	Gilliland further teaches wherein the first motor of the wire feeding device operates independently of the slack wire pulling device (col.5, lines 10-32).
 	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the rollers of Berkmanns to include the first motor of the wire feeding device operates independently of the slack wire pulling device as taught by Gilliland for purpose of adjusting a wire feeder so as to prevent the wire from collapsing in the wire guide or forming birdnests when a jam or blockage occurs (Gilliland, col.3, lines 50-53).	
 	For claim 17, Berkmanns further teaches wherein the cabinet further comprises a loop sensing device (par.13, lines 12-13, par.14, lines 1-4 and par.15, lines 1-5 on machine translation).
 	For claim 18, Berkmanns further teaches the loop sensing device comprising: a) a first sensor in communication with a control system, wherein the first sensor sends a signal to the control system to shut down the wire feeding system and deposition process when the first sensor senses the loop of slack wire; or b) a second sensor in communication with a control system, wherein the second sensor sends a signal to the control system to feed more metal wire into the cabinet when the second sensor senses the loop of slack wire; or c) a third sensor in communication with the control system, wherein the third sensor sends a signal to the control system to feed less metal wire into the cabinet when the third sensor senses the loop of slack wire; or d) a fourth sensor in communication with the control system, wherein the fourth sensor sends a signal to the control system to stop feeding metal wire into the cabinet when the fourth sensor senses the loop of slack wire; or e) any combination of a), b), c) and d) (par.13, lines 5-13, par.14, lines 1-4 and par.15, lines 1-5 on machine translation).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkmanns et al (DE 4320405) in views of Gilliland (5370290) as applied to claims above, and further in view of Garcia et al (2002/0108985).
Berkmanns, as modified by Gilliland, teaches all the limitation as previously set forth except for wherein the first motor and the second motor each separately is selected from among a direct-current motor driven by a power control signal and a stepper motor.
Garcia teaches, similar wire feeder, wherein the first motor and the second motor each separately is selected from among a direct-current motor driven by a power control signal and a stepper motor (par.30, lines 1-5 and par.31, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the motors of Berkmanns to include a direct-current motor driven by a power control signal and a stepper motor as taught by Garcia for purpose of allowing a precise and fine resolution of wire to be advanced from the cavity by electronically controlling the number of energizing pulses supplied to the drive motor. (Garcia, par.31, lines 3-4).	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berkmanns et al (DE 4320405) in views of Gilliland (5370290) as applied to claims above, and further in view of Osicki (CA 2648208).
 	For claims 7-8, Berkmanns, as modified by Gilliland, teaches all the limitation as previously set forth except for wherein the cabinet further comprises a transparent window or a transparent door or both to allow viewing of the components in the cabinet without opening the cabinet and wherein the transparent window or transparent door is made of glass, acrylic (poly(methyl methacrylate) or PMMA), polyethylene terephthalate glycol-modified (PETG), or polycarbonate.
	Osicki teaches, similar welding, wherein the cabinet (12 as shown in fig.1) further comprises a transparent window (32 as shown in fig.1) or a transparent door (26 as shown in fig.1) or both to allow viewing of the components in the cabinet without opening the cabinet (par.15, lines 1-10) and wherein the transparent window or transparent door is made of glass, acrylic (poly(methyl methacrylate) or PMMA), polyethylene terephthalate glycol-modified (PETG), or polycarbonate (par.15, lines 1-10). 
 	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding system of Berkmanns to include a transparent window or a transparent door as taught by Osicki for purpose of enclosing the welding equipment and to provide easy access to the interior of the frame (Osicki, par.15, lines 1-2).	
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berkmanns et al (DE 4320405) in views of Gilliland (5370290) as applied to claims above, and further in view of Lorentzen (5521355).
 	For claims 10-11, Berkmanns, as modified by Gilliland, teaches all the limitation as previously set forth except for a first pressure device to regulate the amount of pressure exerted by the first passive grooved roller, wherein the first pressure device comprises a hydraulically, pneumatically, mechanically or electronically driven piston that when moved in a first direction increases the pressure applied to the first passive grooved roller, and that when moved in a second direction decreases the pressure applied to the first passive grooved roller.
	Lorentzen teaches, similar wire feeder, a first pressure device (84 and 90 as shown in fig.2a and 2b) to regulate the amount of pressure exerted by the first passive grooved roller (82UL as shown in fig.2a and 2b), wherein the first pressure device (84 and 90 as shown in fig.2a and 2b) comprises a hydraulically, pneumatically, mechanically or electronically driven piston that when moved in a first direction increases the pressure applied to the first passive grooved roller, and that when moved in a second direction decreases the pressure applied to the first passive grooved roller (col.5,lines 53-68).
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding system of Berkmanns to include pressure device as taught by Lorentzen for purpose of providing for the rollers  to grippingly engage the wire electrode  between them without significantly deforming or shaving it (Lorentzen, col.6, lines 15-16).	
 	For claims 12-13, Berkmanns, as modified by Gilliland, teaches all the limitation as previously set forth except for a second pressure device to regulate the amount of pressure exerted by the second passive grooved roller, and wherein the second pressure device comprises a hydraulically, pneumatically, mechanically or electronically driven piston that when moved in a first direction increases the pressure applied to the second passive grooved roller, and that when moved in a second direction decreases the pressure applied to the second passive grooved roller.
	Lorentzen further teaches a second pressure device (86 and 90 as shown in fig.2a and 2b) to regulate the amount of pressure exerted by the second passive grooved roller (82UC, and 82UR as shown in fig.2a and 2b), and wherein the second pressure device comprises a hydraulically, pneumatically, mechanically or electronically driven piston that when moved in a first direction increases the pressure applied to the second passive grooved roller, and that when moved in a second direction decreases the pressure applied to the second passive grooved roller (col.5,lines 53-68).
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify the welding system of Berkmanns to include pressure device as taught by Lorentzen for purpose of providing for the rollers to grippingly engage the wire electrode between them without significantly deforming or shaving it (Lorentzen, col.6, lines 15-16).	
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts, Berkmanns et al (DE 4320405) in views of Gilliland (5370290), teaches all the limitation as previously disclosed. However, the combination of the closest prior art do not disclose where: the first slack wire guide comprises: a first dual grooved roller having a first and second groove, the roller being attached to a first arm pivotally connected to a back plate of the cabinet; and a second dual grooved roller having a first and second groove, where the first groove of the first grooved roller and the first groove of the second grooved roller form a channel therebetween, and the first groove of the first dual grooved roller is biased by a spring on the first arm connected to a first support connected to the back plate of the cabinet; the second slack wire guide comprises: a third passive grooved roller attached to a second arm pivotally connected to the back plate of the cabinet; and a fourth passive grooved roller, where the groove of the third passive roller and the groove of the fourth passive roller form a channel therebetween, and the groove of the third passive roller is biased by a spring on the second arm connected to a second support connected to the back plate of the cabinet; and the third slack wire guide comprises: a fifth passive grooved roller attached to a third arm pivotally connected to the back plate of the cabinet; and a sixth passive grooved roller, where the groove of the fifth passive roller and the groove of the sixth passive roller form a channel therebetween, and the groove of the fifth passive roller is biased by a spring on the third arm connected to a third support connected to the back plate of the cabinet; where the first, second and third slack wire guides form a loop pathway from first wire guide to the second wire guide to the third wire guide and then back to the first wire guide. The prior arts of the record taking singly or in combination do not teach or suggest the above stated limitation wholly in combination with all the elements of each intendent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761